ORDER

PER CURIAM:
AND NOW, this 24th day of April, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 19,1996, it is hereby
ORDERED that W. GUSTAVE McGEORGE, be and he is SUSPENDED from the Bar of this Commonwealth for a period of six (6) months, retroactive to August 31,1995, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.